DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims filed 02/22/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered.
Regarding the 103 prior art obviousness rejections, Applicant argued that the Examiner has incorporated six different references bootstrapped by resort to Official Notice. However, in response thereto, the Examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In the present case, the Examiner does not consider the number of references excessive, and further notes that independent claims 1 & 18 as well as dependent claim 2 were rejected only over two references, dependent claims 3-5 and 19-20 were rejected only over three references, that dependent claims 14-15 and 28-29 were rejected over four references, and that dependent claims 6-7 and 21-22 were rejected over four references. The Examiner further emphasizes that the largest number of references utilized in combination for a rejection of a claim was four, not six.
Further regarding Applicant’s arguments pertaining to bootstrapping the rejections with Official Notice, the Examiner notes that in accordance with MPEP 2144.03, the Examiner has already provided factual supporting evidence to the record, and further notes that the number of references utilized in the rejections with Official Notice is inclusive of providing a reference factually supporting the assertion.
Yet further regarding the Official Notice, Applicant argued that to the extent that electrodes are a conventional well known connection for signals in the art of gyros and that digital loop filters are conventional circuitry (the two Official Notice facts) is inapposite to the limitations of a microelectromechanical systems
 (MEMS) gyroscope having an electrode that can inject a force signal into the MEMS
 gyroscope and a gyroscope sense path configured to allow the detection of a sense signal at a
 sense peak, a frequency to digital converter configured to determine, at an output of the
 MEMS gyroscope, a sense resonant frequency of the sense signal at a sense feedback loop
 comprising the gyroscope sense path at the sense peak, wherein the output of the MEMS
 gyroscope is based at least in part on a displacement vector associated with the MEMS
 gyroscope, a numerically controlled oscillator (NCO) configured to generate an output sine
 wave with a frequency of the sense resonant frequency of the sense signal, and a digital to
 analog converter (DAC) configured to inject the output sine wave into the MEMS gyroscope at
 the electrode, as recited in independent claim 18, as amended, and/or the frequency to digital
 converter comprises a phase detector, a digital loop filter, and the NCO, which is further
 configured to estimate the sense resonant frequency of the sense signal, as recited in claim 19. MPEP 2144.03 states that “In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection, however such rejections should be judiciously applied.” In the present case, the Examiner clarifies for Applicant that the Examiner is not inappropriately taking Official Notice with regards to the full extent of the above limitations (which includes subject matter of other limitations beyond the facts for which the Examiner took Official Notice), and is instead limited to the scope of the statement of common knowledge as put forth in the Office Action; the Examiner further confirms that the full extent of the above extensive limitations would be inappropriate to take Official Notice of and that the Examiner’s analysis of the differences between the claimed invention and the prior art does not rely upon the use of Official Notice to “elide” over said other limitations not pertinent to the facts of the Official Notice. Instead, the obviousness rejections over the Official Notice are only to the insubstantial filling of gaps with facts—and which have been further factually supported by references of record as well as factually supported in the rejections themselves.
With further regard to the Official Notice statements and the Examiner’s treatment thereof as admitted prior in accordance to MPEP 2144.03(C), Applicant argued that Official Notice must be capable of such instant and unquestionable demonstration as to defy dispute, and that the Examiner submitted factual allegations are not of the character that may be relied upon to support an obviousness rejection. The Official Notices in question are  1) that electrodes are a conventional well known connection for signals in the art of gyros; and 2) digital loop filters are conventional circuitry. It is the Examiner’s position that these asserted facts are readily verifiable, and further inclusive of being disclosed in references of record. The Examiner notes that while Applicant has expounded upon case law related to Official Notice, Applicant still has not included a statement for why the noticed fact is not considered to be common knowledge or well-known in the art. In the present case, this would be inclusive of a statement for why it is not common knowledge to use electrodes for signal connection in the art of gyros, and why digital loop filters are not conventional circuitry in accordance with MPEP 2144.03(C) requirements of adequate traversal.
Additionally with regards to the Official Notice, Applicant argued that the claims do not recite mere electrodes as a conventional well known connection for signals in the art of gyros nor that digital loop filters are a part of conventional circuitry. The Examiner acknowledges that the claims indeed do not so merely cite such. However, as permitted by MPEP 2144.03(A) it is reasonable for an Examiner to take Official Notice for old and well known expedients in the art that are not assertions of esoteric knowledge. In the present case, the Examiner notes that the Official Notice is not to esoteric knowledge and is confined only to factually supportable assertions that have already been so supported by prior art in the record as well as utilized in the rejections themselves.
Yet additionally, regarding the Official Notice statements, Applicant argued that the duty under Graham to ascertain the differences between the claimed invention and the prior art is not met, because it is alledged that there are no difference because of the use of Official Notice. The Examiner notes that with respect to the differences, that the Examiner reiterates that White teaches a gyroscope force signal connection (see signal connection for drive signal 18 at gyro 10) ([0020] “motor control signal conditioner 36 which, in turn, provides the analog motor drive signal 18 to the gyro 10”), however White is silent that the signal connection is an electrode. The Examiner further provided thorough analysis of this difference in White’s generic gyroscope force signal connection and the claimed specific gyroscope force signal connection of an electrode on page 14 through the top of page 15, including why this specific may have been absent from White, what an ordinary artisan would be capable of envisaging, and the expected advantages of using a conventional electrode for signal connection. The Examiner also notes for the record that a common definition of electrode includes a conductor through which electricity enters or leaves an object, substance, or region, and further notes that White’s signal connection is likewise conducting electricity for the connection of the electrical signal, and that an ordinary artisan would at once be able to envisage an electrode therefor. Likewise with respect to the differences, the Examiner reiterates that White teaches a loop filter of a digital phase locked loop, but fails to explicitly state that the loop filter of the digital loop is a digital loop filter (see page 16 of Final Office Action, inclusive of [0012] “digital phase locked loop”). The Examiner then further provided thorough analysis of this difference in White’s loop filter of a digital PLL and the claimed digital loop filter from the bottom of page 16 through all of page 17 (of the Final), including what an ordinary artisan would be knowledgeable of as conventional, and the expected advantages of using such a conventional digital version of loop filter would be. While the Examiner’s formal position is as previously put forth in this paragraph and in the rejections, the Examiner informally notes for Applicant that the difference of a generic electrical signal connection means and an electrode therefor is presently considered insubstantial to the Examiner based on the present facts, and likewise the difference between a loop filter of a digital circuit and a loop filter which is explicitly digital is presently considered insubstantial to the Examiner based on the present facts, see MPEP 2144.03(E). The Examiner further emphasizes that these statements of Official Notice are not directed to  a missing limitation that goes to the heart of an invention as suggested by Applicant.
Even additionally regarding the Official Notice, Applicant argued both that such Official Notice facts and any admitted prior art related thereto should be limited to that which directly applies to the recited elements of the subject claims, but also should not be utilized for missing limitations at the heart of Applicant’s invention. As put forth in the preceding responses, it is the Examiner’s position that such facts are applicable to the subject matter of the claims, and are constrained to only readily verifiable (and so verified on record) facts that are not at the heart of Applicant’s invention. For all of the above reasons, the Examiner is not persuaded to remove the Official Notices that “electrodes are a conventional well known connection for signals in the art of gyros” and that “digital loop filters are conventional circuitry”.
Further regarding the 103 prior are obviousness rejections, Applicant argued that the Examiner has failed to provide a clear and explicit description of the proposed combination of White’s feedback loop with Hayner’s feedback loop. The Examiner notes that “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review”, In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983), and that “Combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). See MPEP 2145(III). Nevertheless, to further assist Applicant in additional clarity, the Examiner first notes with regards to Hayner’s sense (Resonator) to sense (Resonator) feedback loop is a loop starting at the output from the Sense Resonator which has its own resonant frequency and which is distinct from a Drive Resonator. The Examiner notes that Hayner’s separate drive (114) and sense (112) resonator subsystems are analogous to Applicant’s separate drive subsystem and sense subsystem  each have their own resonant frequencies as put forth in originally filed instant specification in [0025] and as shown in at least fig. 1. Hayner’s feedback loop likewise closes the loop, providing via an electrode connection a force signal to the sense resonator of the gyroscope, further noting that Hayner’s Sense Measurement Unit (SMU) of Hayner’s sense resonator is analogous to Applicant’s Sense System Dynamics and likewise similar to Applicant’s invention are utilized to correct for (a conventional problem of) quadrature errors introduced by a drive resonator into the sense resonator.
With regards to the specific proposed combination, the Examiner reiterates in view of the above, that the proposed combination is Hayner’s sense-to-sense feedback loop that includes feeding back to a sense subsystem with White’s generic sense feedback loop thereby closing the loop on the sense signal output of the MEMS gyroscope—specifically from the Sense Resonator back to the Sense Resonator—and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White’s determination of sense resonant frequency—further inclusive of combining White’s frequency-to-digital-converter—with Hayner’s sense resonator to sense resonator feedback loop thereby explicitly providing a measurement of Hayner’s sense resonator resonant frequency from Hayner’s sense path of Hayner’s sense resonator sense measurement unit which is a useful calculation of an important system parameter and which is further useful for additional calculations including for other system parameters including of differences in frequencies and offsets and thus providing better frequency control as well as increased precision and/or accuracy of gyroscope sensing output, and furthermore providing specific hardware for digital conversion filtering, and calculations. 
With further regards to the phrase “closing the loop”, Applicant argued that the phrase is unclear and does not satisfy the duty of producing a prima facie case of obviousness. While Applicant’s arguments of lack of clarity with Hayner’s “closing the loop language” (Hayner, [0013] “In single package architecture, the gyro transducer contains the physical mechanical devices which together sense angular velocity, the ASIC serves as an analog/digital interface (e.g., converts changes in capacitance to voltages, performs analog signal conditioning, provide A/D and D/A conversion, and provides an analog gain control loop and frequency sourcing, modulation and demodulation, possibly servos, and a variety of other signal processing functions), and the MCU potentially closes the loop on several devices in the transducer (e.g., controls the center frequency of the sense resonator) and, or updates various analog functions on the ASIC”; and [0017] “ At the sense resonator 112, the processed rate feedback signal is provided via driver 185 to the Force Feedback Unit (FFU) which includes electrodes for driving the sense mass in the predetermined direction (e.g., the z direction), thereby "closing the loop" on the rate signal”) has been considered, the Examiner’s assessment of the prior art is based upon MPEP 2121(I) and MPEP 716.07:
2121(I) 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.”

716.07 (omissions of paragraphs for brevity)
Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)…
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949.
Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994)…

In the present case, Applicant has not sufficiently provided facts rebutting the presumption of operability with Hayner’s gyro system ability to close the loop which is considered sufficiently enabled by Hayner’s disclosure.
Furthermore, MPEP 2141(II)(C) states: “Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are “persons of scientific competence in the fields in which they work” and that their findings are “informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art.” In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners “are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art.” PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). See MPEP § 2141 for a discussion of the level of ordinary skill.” In the present case, the Examiner further takes the position that “closing the loop” is ordinary jargon in the art, and has a clear meaning within prior art reference Hayner.
Yet additionally, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). In the present case, the Examiner yet further takes the position that “closing the loop” is not an esoteric jargon beyond ordinary skill in the art to understand; to the contrary the jargon “closing the loop” is ordinary and easily understood jargon accessible to persons of only ordinary skill in the art and is clearly shown in Hayner’s disclosure sufficiently for an ordinary artisan to fit together with other patent literature—such as White’s patent literature—like pieces of a puzzle.
For all of the above reasons, the Examiner is unpersuaded by Applicant’s arguments pertaining to Hayner’s “closing the loop”.
Yet further regarding the 103 prior art obviousness rejections, Applicant argued that Hayner cannot disclose a sense-to-sense feedback loop comprising the MEMS gyroscope sense signal path, wherein the output of the MEMS gyroscope is based at least in part on a displacement vector associated with the MEMS gyroscope, because Hayner’s feedback loop from the Sense Resonator SMU to the Sense Resonator FFU is a sense-to-drive-feedback loop. However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, Hayner’s sense-to-drive feedback loop is clearly instead the feedback loop from the Sense Resonator SMU to Drive Resonator QCU (i.e., Sense-to-Drive), whereas Hayner’s feedback loop from the Sense Resonator back to the Sense Resonator is clearly Sense-to-Sense (i.e., Sense Resonator to Sense Resonator). As previously put forth above, Hayner’s separate drive (114) and sense (112) resonator subsystems are analogous to Applicant’s separate drive subsystem and sense subsystem each having their own resonant frequencies (see originally filed instant specification in [0025] and as shown in at least instant fig. 1; see also explanation in instant [0054] pertaining to injecting a force signal). Hayner’s feedback loop likewise closes the loop, providing via an electrode connection a force feedback signal to the sense resonator of the gyroscope, further noting that Hayner’s Sense Measurement Unit (SMU) of Hayner’s sense resonator is analogous to Applicant’s Sense System Dynamics and likewise similar to Applicant’s invention are utilized to correct for (a conventional problem of) quadrature errors introduced by a drive resonator into the sense resonator (see instant [0024] explanation of quadrature being representative of the displacement of the drive mechanism). The Examiner is therefore unpersuaded by Applicant’s argument against the Examiner’s reasonable  interpretation that Hayner’s Sense-Resonator to Sense-Resonator feedback loop is a Sense-to-Sense feedback loop.
Even further regarding the 103 prior art obviousness rejections, Applicant yet again argued that primary reference White is cited to teach the method of claim 1 in a non-MEMS gyroscope. This Attorney argument was previously discussed in the Response to arguments of the Final Office dated 06/30/2021 and in the subsequent Advisory dated 09/09/2021. Still at issue is that Applicant interprets the absence of the qualifier Micro-Electro-Mechanical-System (MEMS) as proof of the contrary, i.e., that White’s gyroscope must be a non-MEMS gyroscope, whereas the Examiner’s position is nuanced in that White’s silence of the qualifier MEMS (and more specifically micro) for White’s generic gyroscope (and more particularly a gyroscope comprising both electrical and mechanical portions of the system, see figure 1 and citations in Office Actions for White, noting in particular input/outputs comprised of electrical signals as well as driving of mechanical motion) neither specifically teaches a MEMS gyroscope nor teaches away from an MEMS gyroscope. The Examiner therefore still concludes that the Examiner is unpersuaded by Applicant’s arguments that White only teaches a non-MEMS gyroscope, but continues to acknowledge that White is silent of the micro-electro-mechanical-system qualifier, and therefore further consideration of that absence was provided in a thorough obviousness (not anticipatory) analysis thereof (see pages 13-14 of the Final Rejection Office Action).
Yet further regarding the 103 prior art obviousness rejections, Applicant argued that both White and Hayner suffer from the same deficiency, which is the failure to disclose receiving a sense signal at an output of MEMS gyroscope at a sense feedback loop comprising the MEMS gyroscope sense signal path, wherein the output of the MEMS gyroscope is based at least in part on a displacement vector associated with the MEMS gyroscope and determining a sense resonant frequency of the sense signal. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the deficiency in primary reference White is silence to a micro-electrical-mechanical system gyroscope, requiring obviousness analysis thereof, and the deficiency of secondary Hayner is that while Hayner estimating system parameters (see fig. 1, SYSTEM PARAMETER ESTIMATOR 162) which is utilized for frequency control (see fig. 1, FREQUENCY CONTROL 180) of a sense resonator (see fig. 1,  SENSE RESONATOR 112), Hayner is deficient for not explicitly stating determining a sense resonant frequency of the sense signal. However, it is the Examiner’s position that one of ordinary skill in the art would at once envisage, or at least find obvious, that Hayner’s resonance frequency control feedback loop would likely have included sensing the sense resonator’s resonant frequency from the sense path from the sense measurement unit of the sense resonator. Therefore, while both the primary reference and the secondary reference may have explicit disclosure deficiencies individually, it is not beyond ordinary skill in the art to make an obviousness conclusion based on what the combined teachings of primary reference White and secondary reference Hayner suggest to one of ordinary skill in the art. The Examiner is therefore unpersuaded that the combination of references does not render the claimed subject matter obvious. See present rejections for further details.
Claims 34-35 have been indicated as comprising allowable subject matter; see details in the section on Allowable Subject Matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White (US 20030041667 A1; hereafter “White”) in view of previously cited Hayner (US 20110192226 A1; hereafter “Hayner”).

    PNG
    media_image1.png
    641
    442
    media_image1.png
    Greyscale

Regarding independent claim 1,
 
 
 White teaches a method, comprising: 

receiving a sense signal (fig. 1, output signal 14) at an output of a gyroscope (fig. 1, gyro 10) at a sense(-to-drive) feedback loop (not necessarily a sense only feedback loop; see drive 36 and 18 drive feedback) comprising the gyroscope sense signal path; and
 
determining (via fig. 1, PLL 24) a sense resonant frequency of the sense signal  ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”),
wherein the output (output of gyro 10) of the gyroscope (fig. 1, gyro 10) is based at least in part on a displacement vector (due to quadrature) associated with the gyroscope (fig. 1, gyro 10) ([0013]; Examiner notes that quadrature is representative of a displacement vector).
White is silent to item 1): as to the gyroscope being a MEMS gyroscope. 
Regarding item 1):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to make a gyroscope a MEMS. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a gyroscope a micro-electro-mechanical systems gyroscope  is a common sense enhancement that is desirable for making the gyroscope smaller and cheaper. See MPEP 2144(II).
As factual evidence, Hayner teaches that (bold for emphasis) “Micro-Electro-Mechanical Systems (MEMS) technology is increasingly used to integrate mechanical elements, sensors, actuators, and electronics onto very small mechanical structures using conventional batch semiconductor processing techniques.  For example, inertial sensors may be formed with MEMS devices on an integrated circuit wafer substrate to form various applications, such as a MEMS gyroscope that is used to detect the angular velocity” ([0004]).
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design White’s gyroscope as a MEMS gyroscope—as further supported by Hayner—for the known advantages of decreasing size and costs.
While White teaches a sense feedback loop, White does not teach a sense-to-sense feedback loop (the Examiner acknowledges Applicant’s assertion on page 10 of Applicant’s remarks dated 09/30/2021 that the sense-to-drive feedback loop interpretation is excluded, and further confirms said claim interpretation narrowing for the purpose of examination).

    PNG
    media_image2.png
    339
    491
    media_image2.png
    Greyscale

Hayner teaches a method comprising: 
 receiving a sense signal at an output (see signal output from Sense Measuring Unit SMU) of a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
 pilot tone generation, insertion, and recovery for characterizing predetermined 
 gyroscope system”) at a sense-to-sense feedback loop comprising the MEMS gyroscope (fig. 1, 110) sense signal path (see sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
 is used to correct for various systematic errors present in the gyro system”) in addition to a sense-to-drive-sub-system feedback loop (see signal line 176 which is used for quadrature nulling for the drive system dynamics ([0020]), wherein the output of the MEMS gyroscope (fig. 1, 110) is based at least in part on a displacement vector associated with the MEMS gyroscope (fig. 1, 110) (quadrature is associated with the output; see at least above citations pertaining to quadrature); and
 determining system parameters from the sense signal (bold for emphasis: [0015] “a sense resonator 112 having a design that is selected according to the requirements of a given MEMS inertial sensor application” and “The MCU section 140 includes a frequency control system 180, a system parameter estimation circuit/module 16”; [0019] “system parameters include, but are not limited to, drive resonator to sense resonator offset frequency”; [0020] “generating a frequency control signal 170 by the system parameter estimator 162 which is input to a frequency control block 180”; the Examiner notes that an ordinary artisan would at once envisage that Hayner’s resonance frequency control feedback loop would have included sensing the sense resonator’s resonant frequency from the sense path from the sense measurement unit of the sense resonator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s sense-to-sense feedback loop that includes feeding back to a sense subsystem with White’s generic sense feedback loop thereby closing the loop on the sense signal output of the MEMS gyroscope and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White’s determination of sense resonant frequency—further inclusive of combining White’s frequency-to-digital-converter—with Hayner’s sense resonator to sense resonator feedback loop thereby explicitly providing a measurement of Hayner’s sense resonator resonant frequency from Hayner’s sense path of Hayner’s sense resonator sense measurement unit which is a useful calculation of an important system parameter and which is further useful for additional calculations including for other system parameters including of differences in frequencies and offsets and thus providing better frequency control as well as increased precision and/or accuracy of gyroscope sensing output, and furthermore providing specific hardware for digital conversion filtering, and calculations. 
	The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding independent claim 18,
 
 
 
 White teaches an apparatus (fig. 1), comprising: 
a gyroscope (fig. 1, gyro 10) having an signal connection (see signal connection for drive signal 18 at gyro 10) that can inject a force signal into the gyroscope (fig. 1, gyro 10) via a sense(-to-drive) feedback loop comprising a gyroscope sense path configured to allow the detection of a sense signal at a sense peak; 
a frequency to digital converter (fig. 1, PLL 24) at an output of the gyroscope (fig. 1, gyro 10) configured to determine a sense resonant frequency of the sense signal at the sense(-to-drive) feedback loop (not necessarily a sense only feedback loop; see drive 36 and 18 drive feedback) comprising the gyroscope sense signal path (Examiner further notes that the feedback loop is for controlling for quadrature, see [0013]) at the sense peak ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”),
wherein the output of the MEMS gyroscope is based at least in part on a displacement vector (due to quadrature) associated with the MEMS gyroscope (fig. 1, gyro 10) ([0013]; Examiner notes that quadrature is representative of a displacement vector); 
a numerically controlled oscillator (fig. 1, NCDFO 28) of the frequency to digital converter (fig. 1, PLL 24) configured to generate an output sine wave with a frequency of the sense resonant frequency of the sense signal ([0046] “numerically controlled digital dual frequency oscillator”; further details shown in fig. 2); and 
a digital to analog converter (fig. 1, motor control signal conditioner 36) configured to inject the output sine wave into the gyroscope (fig. 1, gyro 10) at the signal connection (see signal connection for drive signal 18 at gyro 10) ([0020] “motor control signal conditioner 36 which, in turn, provides the analog motor drive signal 18 to the gyro 10”).  
White is silent to items: 1) wherein the gyroscope is a MEMS gyroscope; and 2) wherein the gyroscope force signal connection is an electrode. White does not teach item 3): a sense-to-sense feedback loop (the Examiner acknowledges Applicant’s assertion on page 10 of Applicant’s remarks dated 09/30/2021 that the sense-to-drive feedback loop interpretation is excluded, and further confirms said claim interpretation narrowing for the purpose of examination).
Regarding item 1):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to make a gyroscope a MEMS. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a gyroscope a micro-electro-mechanical systems gyroscope  is a common sense enhancement that is desirable for making the gyroscope smaller and cheaper. See MPEP 2144(II).
As factual evidence, Hayner teaches that (bold for emphasis) “Micro-Electro-Mechanical Systems (MEMS) technology is increasingly used to integrate mechanical elements, sensors, actuators, and electronics onto very small mechanical structures using conventional batch semiconductor processing techniques.  For example, inertial sensors may be formed with MEMS devices on an integrated circuit wafer substrate to form various applications, such as a MEMS gyroscope that is used to detect the angular velocity” ([0004]).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design White’s gyroscope as a MEMS gyroscope—as further factually supported by Hayner—for the known advantages of decreasing size and costs.
Regarding item 2):
While White is silent to the electrode for the injection of the sine wave, the Examiner notes that a specification need not teach what is well known in the art (see MPEP § 2161.01(III)), and the Examiner took Official Notice that electrodes are a conventional well known connection for signals in the art of gyros, and therefore either one of ordinary skill in the art would at once envisage an electrode connection, or nevertheless, or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional electrode as the connection for the signal to White’s gyro for the expected benefit of providing a cheap, easy to manufacture, and easily utilizable and dependable connection. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
Furthermore, Hayner teaches wherein the gyroscope force signal connection is an electrode ([0013] “signals which are applied through the ASIC and injected into the gyro transducer using the quadrature channel (e.g., through various drive electrodes)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s conventional electrode as the connection for the signal to White’s gyro for same motivations as provided above. 
Regarding item 3), Hayner teaches an apparatus (fig. 1, MEMS inertial sensor system 100), comprising:
 
 a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
 pilot tone generation, insertion, and recovery for characterizing predetermined 
 gyroscope system”) having an electrode (electrode to FFU) ([0013] “electrodes”) that can inject a force signal into the MEMS gyroscope (fig. 1, 110) via a sense-to-sense feedback loop comprising a gyroscope sense path configured to allow the detection of a sense signal at sense peak (see resonator sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
 is used to correct for various systematic errors present in the gyro system”);
 
 circuitry (of MCU 140) configured to determine, at an output of the MEMS gyroscope (fig. 1, 110), system parameters from the sense signal at the sense-to-sense feedback loop comprising the gyroscope (fig. 1, 110) sense path (bold for emphasis: [0015] “a sense resonator 112 having a design that is selected according to the requirements of a given MEMS inertial sensor application” and “The MCU section 140 includes a frequency control system 180, a system parameter estimation circuit/module 16”; [0019] “system parameters include, but are not limited to, drive resonator to sense resonator offset frequency”; [0020] “generating a frequency control signal 170 by the system parameter estimator 162 which is input to a frequency control block 180”; the Examiner notes that an ordinary artisan would at once envisage that Hayner’s resonance frequency control feedback loop would have included sensing the sense resonator’s resonant frequency from the sense path from the sense measurement unit of the sense resonator; additional obviousness analysis follows), wherein the output of the MEMS gyroscope (fig. 1, 110) is based at least in part on a displacement vector associated with the MEMS gyroscope (fig. 1, 110) (quadrature is associated with the output; see at least above citations pertaining to quadrature);
 
 circuitry (of MCU 140) configured to generate an output sine wave with a frequency of the sense frequency of the sense signal ([0022] may be a sine wave); and 
 
 a digital to analog converter (fig. 1, DAC 128) configured to inject the output sine wave into the MEMS gyroscope at the electrode (electrode for FFU).
 The Examiner notes that while an ordinary artisan would at once envisage that Hayner’s resonance frequency control feedback loop would have included sensing the sense resonator’s resonant frequency from the sense path from the sense measurement unit of the sense resonator (citations previously provided), Hayner does not explicitly so state: sensing resonant frequency. Hayner does not teach item: a frequency to digital converter for determining said frequency, and a NCO of the frequency to digital converter configured to so generate said output sine wave with a frequency of the sense resonant  frequency of the sense signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s sense-to-sense feedback loop and associated method that includes feeding back to the sense subsystem with White’s generic sense feedback loop thereby closing the loop on the sense signal output of the MEMS gyroscope and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine White’s determination of sense resonant frequency—further inclusive of combining White’s frequency-to-digital-converter—with Hayner’s sense resonator to sense resonator feedback loop thereby explicitly providing a measurement of Hayner’s sense resonator resonant frequency from Hayner’s sense path of Hayner’s sense resonator sense measurement unit which is a useful calculation of an important system parameter and which is further useful for additional calculations including for other system parameters including of differences in frequencies and offsets and thus providing better frequency control as well as increased precision and/or accuracy of gyroscope sensing output, and furthermore providing specific hardware for digital conversion filtering, and calculations. 
	The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
	
Regarding claim 2, which depends on claim 1,
 
 
 White teaches wherein the using the frequency to digital converter comprises using a digital phase locked loop (fig. 1, PLL 24) (Abstract “digital phase locked loop”).

Claim(s) 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously cited Hayner and in further view of previously cited Buhmann et al (US 20120200326 A1; hereafter “Buhmann”).

Regarding claim 3, which depends on claim 2,
 
 
 White teaches wherein the using the frequency to digital converter comprises using a digital phase locked loop (fig. 1, PLL 24) comprising a phase detector (phase detector a part of stage of driver 26 of PLL), a loop filter (loop filter as part of stage of driver 26 of PLL), and a numerically controlled oscillator (fig. 1, NCDFO 28) configured to estimate the sense resonant frequency of the sense signal ([0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”).
White is silent as to the loop filter of the digital phase locked loop being a digital loop filter.
However, the Examiner took Official Notice that digital loop filters are conventional circuitry. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a conventional digital loop filter for White’s generic loop filter for the expected benefits of decrease in size, reducing supply voltage limitations, and being more customizable.

    PNG
    media_image3.png
    521
    480
    media_image3.png
    Greyscale

Furthermore, Buhmann teaches wherein a digital phase locked loop (fig. 3) comprises a phase detector (phase detector 302), a digital loop filter (fig. 3, loop filter 304), and a numerically controlled oscillator (fig. 3, NCO 200) ([0005] “used in the field of sensor systems, for example in micromechanical oscillators or rate-of-rotation sensors”; [0022] “gyroscopic”; [0005] “purely digital PLLs allow particularly space-efficient implementations. The phase detector, loop filter and numerically controlled oscillator (NCO) are constructed from digital logic blocks”; Title “Method and Apparatus for Reducing Signal Edge Jitter in an Output Signal from a Numerically Controlled Oscillator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s digital loop filter for White’s generic loop filter for the motivations as specified above, and/or in addition, or in the alternative thereof, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s specified all digital PLL for Whites digital  PLL for the advantages of being space-efficient and/or for having a digital logic block construction design for ease of construction and interconnections and/or for reducing jitter and/or for further reducing voltage limitations and/or for being fully synthesizable & customizable.

Regarding claim 4, which depends on claim 3,
 
 
 
White teaches further comprising: 
generating an input sine wave with a frequency of the sense resonant frequency of the sense signal (Abstract “digital dual frequency oscillator generates the sinusoidal”); and 
injecting (see motor drive signal 18) the input sine wave into the gyroscope (fig. 1, gyro 10) via the sense(-to-drive) feedback loop ([0019], [0061]).
White does not teach wherein the injection is into a MEMS gyroscope via the sense-to-sense feedback loop.
Hayner teaches injection into (via electrode of FFU) a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
pilot tone generation, insertion, and recovery for characterizing predetermined 
gyroscope system”) with the sense-to-sense feedback loop (see resonator sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
is used to correct for various systematic errors present in the gyro system”; see also further analysis provided for independent claim 18, said analysis likewise being relevant to the thrust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner and White for the same combination and motivation provided for independent claim 1.

Regarding claim 5, which depends on claim 4,
 
 
 White as modified (particularly by Hayner; see previous analysis of at least claim 1 and 4 which includes the combination of Hayner’s MEMS design & sense-to-sense feedback with White’s circuitry including frequency-to-digital conversion means) suggests wherein the generating the input sine wave comprises modulating (via digital wave form shaping 36) (also called as [0020] “motor control signal conditioner”) an output signal of the NCO (fig. 1, NCDFO 28) with a function of a drive frequency associated with the MEMS (as previously modified by Hayner for claim 1) gyroscope (fig. 1, gyro 10) ([0014], [0019]-[0020], [0061]; see fig. 1).  

Regarding claim 19, which depends on claim 18,
 
 
 White teaches wherein the frequency to digital converter (fig. 1, PLL 24) comprises a phase detector (phase detector a part of stage of driver 26 of PLL), a loop filter (loop filter as part of stage of driver 26 of PLL), and the numerically controlled oscillator (fig. 1, NCDFO 28) configured to estimate the sense resonant frequency of the sense signal ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”; further details shown in fig. 2).  
White is silent as to the loop filter of the digital phase locked loop being a digital loop filter.
However, the Examiner took Official Notice that digital loop filters are conventional circuitry. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a conventional digital loop filter for White’s generic loop filter for the expected benefits of decrease in size, reducing supply voltage limitations, and being more customizable.
Furthermore, Buhmann teaches wherein a digital phase locked loop (fig. 3) comprises a phase detector (phase detector 302), a digital loop filter (fig. 3, loop filter 304), and a numerically controlled oscillator (fig. 3, NCO 200) ([0005] “used in the field of sensor systems, for example in micromechanical oscillators or rate-of-rotation sensors”; [0022] “gyroscopic”; [0005] “purely digital PLLs allow particularly space-efficient implementations. The phase detector, loop filter and numerically controlled oscillator (NCO) are constructed from digital logic blocks”; Title “Method and Apparatus for Reducing Signal Edge Jitter in an Output Signal from a Numerically Controlled Oscillator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s digital loop filter for White’s generic loop filter for the motivations as specified above, and/or in addition, or in the alternative thereof, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s specified all digital PLL for White’s digital  PLL for the advantages of being space-efficient and/or for having a digital logic block construction design for ease of construction and interconnections and/or for reducing jitter and/or for further reducing voltage limitations and/or for being fully synthesizable & customizable.

Regarding claim 20, which depends on claim 19,
 
 
 White as modified (particularly by Hayner) suggests wherein an output of the NCO (fig. 1, NCDFO 28) is modulated (via digital wave form shaping 36) (also called as [0020] “motor control signal conditioner”) with a function of a drive frequency associated with the MEMS (as previously modified by Hayner for claim 19) gyroscope (fig. 1, gyro 10) to generate the output sine wave ([0014], [0019]-[0020], [0061]; see fig. 1).  

Claim(s) 14-15 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously cited Hayner, previously cited Buhmann, and in further view of previously cited Forliti et al (US 20140318243 A1; hereafter “Forliti”).

Regarding claim 14 and claim 15, where claim 14 depends on claim 4 and where claim 15 depends on claim 14,
  
White does not teach (limitation of claim 14): further comprising determining that the sense resonant frequency is invalid via a vibration detection circuit, and (limitation of claim 15) wherein the determining that the sense resonant frequency is invalid via the vibration detection circuit comprises determining with the vibration detection circuit that the output amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal MEMS gyroscope operation.  
Forliti teaches a method (Title “Gyroscope Shock and Disturbance Detection Circuit”) comprising determining that the sense frequency is invalid via a vibration detection circuit (fig. 3, peak detector 304), and wherein the determining that the sense resonant frequency is invalid via the vibration detection circuit fig. 3, peak detector 304) comprises determining with the vibration detection circuit (fig. 3, peak detector 304) that the output amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal gyroscope operation ([0044] “The peak detector 304 further detects whether the magnitude of the demodulated gyro output signal exceeds a threshold level V.sub.TH, and generates the corresponding shock flag to alert the host whether an anomalous shock or disturbance situation occurs”).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Forliti’s shock & disturbance detection circuit with White’s system and associated method thereby providing the benefit of detecting shocks and disturbances that indicate an unreliable and unpredictable signal outputted useful for increasing accurate assessments and use of signals, and which further may be used for assessing the state of the sensor and/or for taking countermeasures against the shock and/or disturbance. 

Regarding claim 28 and claim 29, where claim 28 depends on claim 20 and where claim 29 depends on claim 28,
 
 
 White does not teach: (limitation of claim 28) further comprising a vibration detection component configured to determine that the sense resonant frequency is invalid due to a determination of a detected vibration, (limitation of claim 29) wherein the determination of a detected vibration comprises a determination that the input amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal MEMS gyroscope operation.  
Forliti teaches a vibration detection component (fig. 3, peak detector 304) configured to determine that the sense resonant frequency is invalid due to a determination of a detected vibration, wherein the determination of a detected vibration comprises a determination that the input amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal gyroscope operation (Title “Gyroscope Shock and Disturbance Detection Circuit”; [0044] “The peak detector 304 further detects whether the magnitude of the demodulated gyro output signal exceeds a threshold level V.sub.TH, and generates the corresponding shock flag to alert the host whether an anomalous shock or disturbance situation occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Forliti’s shock & disturbance detection circuit with White’s system and associated method thereby providing the benefit of detecting shocks and disturbances that indicate an unreliable and unpredictable signal outputted useful for increasing accurate assessments and use of signals, and which further may be used for assessing the state of the sensor and/or for taking countermeasures against the shock and/or disturbance.  

Claim(s) 6-7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously cited Hayner, previously cited Buhmann and in further view of previously cited Opris et al (US 20130268227 A1; hereafter “Opris”).

Regarding claim 6 and claim 7, where claim 6 depends on claim 4 and where claim 7 depends on claim 6,
 
 
 White does not teach: (limitation of claim 6) detecting an output amplitude of the sense signal at a sense peak, and regulating an input amplitude of the input sine wave injected into the MEMS gyroscope based at least in part on the output amplitude of the sense signal at the sense peak, and (limitation of claim 7) wherein the regulating the input amplitude of the input sine wave injected into the MEMS gyroscope comprises controlling gain of the input sine wave injected into the MEMS gyroscope via an automatic gain control loop.  

    PNG
    media_image4.png
    631
    487
    media_image4.png
    Greyscale

Opris teaches a method (Title “MEMS DEVICE AUTOMATIC-GAIN CONTROL LOOP FOR MECHANICAL AMPLITUDE DRIVE”) comprising detecting (via peak detector 141) an output amplitude of a sense signal at a sense peak; and
 regulating an input amplitude of an input oscillating wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) based at least in part on the output amplitude of the sense signal at the sense peak ([0009]),
 wherein the regulating the input amplitude of the input oscillating wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) comprises controlling gain (via gain 142) of the input wave injected into the MEMS gyroscope via an automatic gain control loop (see feedback loop 143) ([0008] “The present inventors have recognized automatic gain control (AGC) apparatus and methods for driving a proof mass to oscillate with a stable amplitude at a resonant frequency of the proof mass”) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Opris’ MEMS gyro AGC having amplitude detection with White’s method thereby providing a more specialized circuit with the expected benefit of better stabilizing oscillation amplitude and therefore further increasing accuracy of White’s sensor and corresponding method.

Regarding claim 21 and claim 22, where claim 21 depends on claim 18 and where claim 22 depends on claim 21,
 
 
 
 

 White does not teach: (limitation of claim 21) further comprising: an amplitude regulation component configured to detect an input amplitude of the sense signal at the sense peak and configured to regulate an output amplitude of the output sine wave injected into the MEMS gyroscope based at least in part on the input amplitude of the sense signal at the sense peak, (limitation of claim 22) wherein the amplitude regulation component comprises an automatic gain control loop configured to control gain of the output sine wave injected into the MEMS gyroscope.  
Opris teaches an amplitude regulation component (see analog peak detection 141, gain 142, loop compensation 144, with feedback loop 143) configured to detect an input amplitude of the sense signal at the sense peak (via peak detector 141) ([0009]) and configured to regulate an output amplitude of the output wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) based at least in part on the input amplitude of the sense signal at the sense peak, wherein the amplitude regulation component comprises an automatic gain control loop configured to control gain (see gain 142) of the output wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) (Title “MEMS DEVICE AUTOMATIC-GAIN CONTROL LOOP FOR MECHANICAL AMPLITUDE DRIVE”;  [0008] “The present inventors have recognized automatic gain control (AGC) apparatus and methods for driving a proof mass to oscillate with a stable amplitude at a resonant frequency of the proof mass”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Opris’ MEMS gyro AGC having amplitude detection with White’s method and associated system thereby providing a more specialized circuit with the expected benefit of better stabilizing oscillation amplitude and therefore further increasing accuracy of White’s sensor and corresponding method.
Allowable Subject Matter
Claim(s) 34-35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 34, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture an apparatus comprising (omissions/paraphrasing for brevity/clarity) a MEMS gyroscope having “a sense-to-sense feedback loop” with “a frequency to digital converter configured to determine...a sense resonant frequency”, a NCO “configured to generate an output…wave with a frequency of the sense resonant frequency”, and a DAC “configured to inject the output...wave into the MEMS gyroscope”, “wherein the sense-to-sense feedback loop…initiates at the output of the MEMS gyroscope…and terminates at the DAC” in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 35, 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “receiving a sense signal at an output of a…” MEMS “…gyroscope at a sense-to-sense feedback loop”…and determining a sense resonant frequency…using a frequency to digital converter…” which comprises a NCO “…configured to estimate the sense resonant frequency, “generating an input…wave with a frequency of the sense resonant frequency”, and “injecting the input…wave into the MEMS gyroscope”, “wherein the sense-to-sense feedback loop initiates at the output of the MEMS gyroscope and terminates at a…” DAC, in further combination with the remaining limitation(s) of the claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20. 
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856